          Case 1:19-cr-00808-VEC Document 194 Filed 04/13/21 Page 1 of 3

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
                                                                              DATE FILED: 4/13/2021
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 FALIKOU KONE                                                   :            19-CR-808 (VEC)
                                                                :
                                              Defendant.        :                 ORDER
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 8, 2021, a Second Superseding Indictment was filed (Dkt. 192);

        IT IS HEREBY ORDERED THAT:

        1. An arraignment will be held on April 27, 2021 at 10:30 a.m. The parties must

             appear for the arraignment by dialing (888) 363-4749, using the access code 3121171

             and the security code 0808. Any recording or retransmission of the hearing is strictly

             prohibited.

        2. No later than April 25, 2021, defense counsel must file either an executed waiver

             (attached to this Order) or a letter requesting that the conference be rescheduled as an

             in-person conference on a date convenient to all parties.




SO ORDERED.
                                                                    ________________________
Date: April 13, 2021                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
          Case 1:19-cr-00808-VEC Document 194 Filed 04/13/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                      WAIVER OF RIGHT TO BE
                          -v-                                         PRESENT AT CRIMINAL
                                                                          PROCEEDING
                                 ,
                                    Defendant.                               -CR-       ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____    Arraignment

        I have been given a copy of the indictment containing the charges against me and have
        reviewed it with my attorney. I understand that I have a right to appear before a judge in
        a courtroom in the Southern District of New York to confirm that I have received and
        reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter a
        plea of either guilty or not guilty before the judge. After consultation with my attorney, I
        wish to plead not guilty. By signing this document, I wish to advise the court of the
        following. I willingly give up my right to appear in a courtroom in the Southern District
        of New York to advise the court that:

                 1)       I have received and reviewed a copy of the indictment.
                 2)       I do not need the judge to read the indictment aloud to me.
                 3)       I plead not guilty to the charges against me in the indictment.

Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name



____    Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I
        have discussed these issues with my attorney. By signing this document, I wish to advise
        the court that I willingly give up my right to appear in person before the judge to enter a

                                                         2
         Case 1:19-cr-00808-VEC Document 194 Filed 04/13/21 Page 3 of 3




        plea of guilty. By signing this document, I also wish to advise the court that I willingly
        give up any right I might have to have my attorney next to me as I enter my plea so long
        as the following conditions are met. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf during the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:          _________________________                     ____________________________
               Print Name                             Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the indictment, my client’s rights to attend and participate in the criminal proceedings
encompassed by this waiver, and this waiver form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held in my client’s absence. I will inform my
client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel


           ____________________________
           Print Name
Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                  Signature of Defense Counsel



Accepted:      ________________________
               Signature of Judge
               Date:




                                                  3
